 


113 HR 2904 IH: Nuclear Workers Compensation Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2904 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Whitfield (for himself, Mr. Polis, Mr. Perlmutter, Mr. Ben Ray Luján of New Mexico, Ms. DeGette, Mr. Loebsack, Ms. Kaptur, Ms. Brownley of California, Mr. Young of Florida, Mr. Coffman, and Mr. Honda) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for payment to the survivor or surviving family members of compensation otherwise payable to a contractor employee of the Department of Energy who dies after application for compensation under the Energy Employees Occupational Illness Compensation Program Act of 2000, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nuclear Workers Compensation Act. 
2.Payment of compensation to survivors of Department of Energy contractor employees 
(a)In generalSection 3672 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–1) is amended to read as follows: 
 
3672.Compensation to be providedSubject to the other provisions of this subtitle: 
(1)Contractor employees 
(A)In generalA covered DOE contractor employee shall receive contractor employee compensation under this subtitle in accordance with section 3673. 
(B)Compensation after death of contractor employee 
(i)In generalExcept as provided in paragraph (2)(B), if the death of a contractor employee occurs after the employee applies for compensation under this subtitle but before such compensation is paid, the amount of compensation described in clause (ii) shall be paid to a survivor (as that term is used in section 3674) of the employee or, if the employee has no such survivors, to the surviving family members of the employee in accordance with the procedures set forth in section 3628(e)(1). 
(ii)Amount of compensationThe amount of compensation described in this clause is the amount of compensation the contractor employee would have received pursuant to section 3673(a), except that if the Secretary cannot determine the minimum impairment rating of the employee under paragraph (1) of such section as a result of the death of the employee, such compensation shall not include compensation pursuant to such paragraph. 
(2)Survivors 
(A)In generalExcept as provided in subparagraph (B) or paragraph (1)(B), a survivor of a covered DOE contractor employee shall receive contractor employee compensation under this subtitle in accordance with section 3674. 
(B)Election of contractor employee compensation or survivor compensationA survivor who is otherwise eligible to receive compensation pursuant to both subparagraph (A) and paragraph (1)(B) shall not receive compensation pursuant to both subparagraph (A) and paragraph (1)(B), but shall receive compensation pursuant to subparagraph (A) or paragraph (1)(B), as elected by the survivor. 
(C)Compensation after death of survivorIf the death of a survivor occurs after the survivor applies for compensation under this subtitle but before such compensation is paid and, in the case of compensation pursuant to paragraph (1)(B), there are no other survivors (as that term is used in section 3674) of the employee, the amount of compensation the survivor would have received under this section shall be paid to the surviving family members of the employee in accordance with the procedures set forth in section 3628(e)(1).. 
(b)ApplicabilityThe provisions of section 3672 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–1), as amended by subsection (a), shall apply to applications for compensation under subtitle E of such Act filed before, on, or after the date of the enactment of this Act. 
 
